 KELLER PLASTICS EASTERN, INC.583Keller Plastics Eastern,Inc.andLocal 11, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 22-CA-2310.March 10, -1966DECISION AND ORDERUpon charges duly filed by Local 11, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, hereincalled Teamsters, the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 22, issued a complaintdated May 14, 1965, against Keller Plastics Eastern, Inc., herein calledthe Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section8(a) (1), (2), and (3) of the National Labor Relations Act, asamended.Copies of the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served on the Respondent, Local11 of the Teamsters, and Local 666, Concrete Products and MaterialYard Workers Union, Allied Industries Division, I.H.C.B. & C.L.U.of A., AFL-CIO, party to a contract with Respondent and hereinreferred to as Local 666 or the Union.The complaint alleges in substance that the Respondent violated theAct in that it unlawfully assisted the Union by executing a contractwith it at a time when the Union did, not represent a majority of itsemployees.It is further alleged that the enforcement of the union-security clause in such contract and the solicitation of employees bysupervisors to sign union authorization and checkoff cards is alsoviolative of the Act.-On June 3, 1965, Respondent filed a motion to dismiss alleging thatthe complaint failed to state a cause of action, in that it failed to allegethat Respondent knew at the time it executed the contract that theUnion did not then represent an uncoerced majority of the Respond-ent's employees.On June 25, 1965, Trial Examiner Sidney Lindnerdenied Respondent's motion to dismiss.On July 7, 1965, all parties to this proceeding entered into a stipula-tion by which they waived a hearing before a Trial Examiner andthe issuance by him of a Trial Examiner's Decision and RecommendedOrder and agreed to 'submit the case to the Board for findings of fact,conclusions of law, and an order, based upon a record colisisting,of thecharge, the complaint, the answer, and the stipulation.On July 13, 1965, the Board approved the stipulation and orderedthe proceeding transferred to the Board. Thereafter, the Respondentand Local 666 filed briefs.''Respondent and Local 666 have also requested oral argument.As the pleadings,stipulation,and briefs adequately present the-issues and positions of the parties, thisrequest is denied.157 NLRB No. 55. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the stipulation, the briefs, and the entire recordin this case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a New Jersey corporation and a wholly ownedsubsidiary of Keller Industries, Inc., of Miami, Florida, maintainsits principal place of business at building 79, Old Federal Shipyard,South Kearny, New Jersey, where it is engaged in the manufacture,sale, and distribution of plastic surfboards, beach paraphernalia, andrelated products. During the past year, the Respondent shipped goodsand materials valued in excess of $50,000 from its place of businessin South Kearny, New Jersey, directly to points located outside theState of New Jersey.We find that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act to assert jurisdictionherein.II.THELABOR ORGANIZATIONS INVOLVEDLocal 11, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, and Local 666, ConcreteProducts and Material Yard Workers Union, Allied Industries Divi-sion,I.H.C.B. & C.L.U. of A., AFL-CIO,are labor organizations asdefined in Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESIn their stipulation, the parties stated that: (1) As of Feb-ruary 16, 1965, Local 666 represented an uncoerced majority ofRespondent's employees in an appropriate unit, and that, as of suchdate, Respondent employed in the unit a representative complementof employees; (2) on or about February 16, 1965, Respondent recog-nized Local 666 as the bargaining representative of the Respondent'semployees; (3) following recognition, Respondent and Local 666bargained and reached agreement as to the terms of a collective-bargaining agreement and on March 10, 1965, executed a 3-year con-tract; and (4) at the time of the execution of the above-mentioned con-tract, on March 10, 1965, Local 666 did not have, and has not sincethat date had, the support of a majority of Respondent's employeesin said appropriate unit 2The parties further stipulated that the contract of March 10, 1965,contained a union-security clause which in substance requires thatpresent employees shall become members of the Union at the end of2There is no showing that a rival petition was on file at any time on or beforeMarch 10, 1965. SELLER PLASTICS EASTERN, INC.58530 days after the execution of this agreement and that new employeesshall become members of the Union 30 days following the date ofemployment; that on March 10 and various dates thereafter Respond-ent through its agents and supervisors solicited employees to signunion authorization and checkoff cards and warned that unless theydid so they could be discharged pursuant to the contract's union-security provisions; and that on April 6, 1965, Respondent and Local666 agreed in writing that those sections of the contract relating tounion security would be eliminated from the contract in their entirety.On the basis of the stipulated facts, we find that Local 666 repre-sented a majority of Respondent's employees in an appropriate unitand that as of February 16, 1965, the Union was properly recognizedby the Respondent as the statutory bargaining representative of itsemployees.The parties thereafter bargained and reached agreementon a contract executed on March' 10 which contained a union-securityclause.As of execution date of the contract, the Union no longerretained the support of a majority' of the employees in the unit. It isundisputed, however, that the Respondent had nothing to do with theUnion's loss of majority and that it was unaware at the time it exe-cuted the contract of the Union's loss of majority.The General Counsel contends that the Employer gave unlawfulassistance to the Union in violation of Section 8(a) (2) and (1) ofthe Act by executing a contract with the Union at a time when theUnion was not in fact the designated representative of a then majorityof the employees.He further asserts that Respondent's lack ofknowledge that the Union had lost its majority is immaterial to afinding of a violation, citing as precedent thereof the United StatesSupreme Court decision in theBernhard Altmanncase .3InBernhard Altmann,the Supreme Court concluded that anemployer and a union violated Section 8(a) (2) and 8(b) (1) (A),respectively, by executing a contract in the bona fide belief that theunion represented a majority of the employees since, as was sub-sequently disclosed, the union did not then or at any prior time infact represent a majority.WhileBernhard Altmannclearly estab-lished that neither an employer's absence of knowledge of a union'slack of majority status nor the good-faith contrary belief is relevantin determining whether employer's recognition of a minority unionconstitutes unlawful assistance, the present case is distinguishable.InBernhard Altmann,recognition wasinvalidlygranted, whereasin the present case recognition wasvalidlygranted.Thus, the issuehere is whether a bargaining relationship established by lawful rec-ognition of a union representing a majority of the employees can bedisrupted by the union's subsequent loss of majority status prior toexecution of a contract.alnternational Ladies' GarmentWorkers' Union, AFL-010 v. N.L.R.B.,366 U.S. 731. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollective-bargaining relationships normally arise out of a Boardcertification,or as the result of a Board remedial order following afinding of an unlawful refusal to bargain,or a settlement agreement,or, as here,from voluntary recognition of a majority union. In thecase of a certified union,the Supreme Court stated inRay Brooks v.N.L.R.B.,348 U.S. 96, 98:The issue before us is the duty of an employer toward a dulycertified bargaining agent if,shortly after the election whichresulted in the certification,the union has lost, without the em-ployer's fault, a majority of the employees from its membership.In affirming the Board's conclusion that the employer violated theAct in refusing to bargain despite the employees' subsequent repudia-tion of the union, the Court indicated its approval of the Board'sRules and Regulations relating to the continuity of union representa-tive status including its rule that a certification must be honored for areasonable period, ordinarily 1 year in the absence of unusualcirdum-stances,despite any interim loss of majority.In the area involving the bargaining responsibility of an employerafter a Board-issued bargaining order or settlement agreement, thesame principle has been followed.Thus, inFranks Bros. Company v.11V.L.R.B.,321 U.S. 702, the Supreme Court held that the Board hadproperly ordered an employer to bargain with a union which had lostitsmajority status after the employer had wrongfully refused to bar-gain.The Court stated(321 U.S.at 705-706) :But, as the remedy here in question recognizes,a bargainingrelationship once rightfully established must be permitted to existand function for a reasonable period in which it can be given afair chance to succeed. SeeN.L.R.B. v. Appalachian. [Electric]Power Co.,140 F. 2d 217, 220-222;N.L.R.B. v. Botany WorstedMills,133 F. 2d 876, 881-882.After such a reasonable periodthe Board may, in a proper proceeding and upon a proper show-ing, take steps in recognition of changed situationswhich mightmake appropriate changed bargaining relationships. [Emphasissupplied.]More recently, inN. J. MacDonaldcCSons, Inc.,155 NLRB 67, theBoard concluded that an employer's refusal to bargain violated theAct despite a union's loss of majority after approximately 6 monthsof bargaining, all of which took place subsequent to a settlementagreement.In so concluding, the Board cited its language inPoohFoundry and Machine Company,95 NLRB 34, 36, enfd. 192 F. 2d 740(C.A. 4), cert. denied 342 U.S. 954, as follows:It is well settled that after the Board finds that an employerhas failed in his statutory duty to bargain with a ,union, and KELLER PLASTICS EASTERN, INC.587orders the employer to bargain, such an order must be carriedout for, a reasonable time thereafterwithout regard to whether ornot there are fluctuations in the majority statusof the unionduring that period .... [Emphasis supplied.]With respect to the present dispute -which involves a bargainingstatus established as the result of voluntary recognition of a majorityrepresentative, we conclude that, like situations involving certifica-tions, Board orders, and settlement agreements, the parties must beafforded a reasonable time to bargain and to execute the contracts,resulting from such bargaining. Such negotiations can succeed, how-ever, and the policies of the Act can thereby be effectuated, only if theparties can normally rely on the continuing representative status ofthe lawfully recognized union for a reasonable period of time.Under the circumstances herein, we find to be reasonable the 3-weekperiod from February 16, the date recognition was lawfully accorded,untilMarch 10, the date the contract was executed 4Accordingly,we find that the Union remained the statutory bargaining representa-tivewhen Respondent and the Union executed the contract onMarch 10, 1965, and We therefore conclude that Respondent did notviolate Section 8(a) (2) of the Act by the execution of that contract,or Section 8(a) (3) by the inclusion of a union-security provision inthat contract.As to the allegation regarding supervisory solicitation of employeesto sign union authorization and dues checkoff cards, the stipulatedfacts do not'establish that, supervisors engaged in such solicitation ina coercive or otherwise unlawful manner, or that employees wereadvised that they must join the Union before, their 30-day grace periodhad expired. In view of the lawful union-security and voluntarycheckoff provisions of the applicable contract, we are unable to con-clude on the record before us that the supervisors did more thanmerely advise employees of their contractual obligations to join theUnion and of the availability of the checkoff as a method of payinglawfully required union dues.We therefore find no adequate supportfor the alleged violations of Section 8(a) (1), (2), or (3) of the Act,based on the aforesaid solicitation.Accordingly, we shall dismiss the complaint in its entirety.[The Board dismissed the complaint.]AAbsent evidence to the contrary,'we have accepted (as has the General Counsel) Re-spondent's assertion that at the time it executed the contract it was unaware of the Union'sloss of majority status.In addition,there is nothing in the record to indicate that Re-spondent was aware of the presence of the Teamsters Union, the Charging Party herein.